Name: Regulation (EEC) No 371/73 of the Commission of 31 January 1973 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  coal and mining industries;  marketing
 Date Published: nan

 12 . 2 . 73 Official Journal of the European Communities No L 39/35 REGULATION (EEC) No 371/73 OF THE COMMISSION of 31 January 1973 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 ( x ) of 27 June 1968 on the common organ ­ ization of the market in milk and milk products , as last amended by the Act ( 2) annexed to the Treaty (3) on the Accession of new Member States to the European Economic Community and the European Atomic Energy Community, signed at Brussels on 22 January 1972, and in particular Article 6 (7) thereof ; Whereas Council Regulation (EEC) No 2714/72 (4 ) of 19 December 1972 amending Regulation (EEC) No 985/68 (5 ) laying down general rules for intervention on the market in butter and cream, defined in particu ­ lar the composition of butter made from sour cream and of butter made from sweet cream ; Whereas , account being taken of these provisions , it is necessary to supplement certain technical measures of application provided for in Commission Regulation (EEC) No 685/69 (H) of 14 April 1969 on detailed rules of application for intervention on the market in butter and cream, as last amended by the Act ; whereas in order to ensure that sweet cream butter is of good keeping quality, the minimum salt content of this product should be fixed ; whereas provision should also be made as to what markings should appear on the packagings in order to distinguish the two types of butter ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 685/69 in hereby amended as follows : 1 . The following subparagraph shaH be added to Article 3 (2): 'The butter shall be bought in only if it contains not less than 0-5% of salt.'. 2 . The following provision shall be added to Article 5(4): '(e) the word "salted" where the butter in question is that referred to in Article 1 (3 ) ( a) (bb) of Regulation (EEC) No 985/68 .'. 3 . The following provision shall be added to Article 23(4): '(f ) The words "sweet cream butter" or "sweet ­ cream salted butter" as the case may be, where the butter in question is that referred to in Article 1 (3 ) ( a ) ( bb) of Regulation (EEC) No 985/68 .'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall apply from 1 February 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 January 1973 . For the Commission The President Francois-Xavier ORTOLI (r) OJ No L 148 , 28 . 6. 1968 , p. 13 . (2) OJ No L 73 . 27. 3 . 1972, p. 14. ( 3) OJ No L 73 , 27. 3 . 1972, p. 5 . ( 4) OJ No L 291 , 28 . 12 . 1972 , p . 15 . ( 5) OJ No L 169 , 18 . 7 . 1968 , p. 1 . (6 ) OJ No L 90, 15 . 4. 1969, p. 12 .